Gtleillan, C. J.
This action was commenced before a justice of the peace, where issue was joined, and, upon a trial, plaintiff had judgment. From this, defendant appealed to the district court, on questions of law alone. That court, after argument, ordered judgment of affirmance. From that order this appeal is brought. The objection is taken that the appeal will not lie.
This court has held in several cases that a mere decision of a cause by a court or referee, or order for judgment, is not appealable, but that the appeal must be taken from the judgment when entered.
Appeal dismissed.